Case 1:19-cv-06207-KPF Document 3 Filed 07/03/19 Page 1 of 4
JUDGE FAILLA

UNITED STATES DISTRICT COURT l O C Vy U} 2 0 id

SOUTHERN DISTRICT OF NEW YORK

 

WAG SPV IL, LLC, 19 CV
Plaintiff,
- against - ORDER DIRECTING CLERK
TO ISSUE PROCESS OF
FORTUNE GLOBAL SHIPPING & LOGISTICS, MARITIME ATTACHMENT
LTD, AND GARNISHMENT AND
Defendant APPOINTING PROCESS
SERVER

 

On July 3, 2019, Plaintiff WAG SPV I, LLC (“Plaintiff”), filed a Verified Complaint in
the captioned action seeking damages of not less than US$2,900,000,00 exclusive of interest, cost
and reasonable attorneys’ fees, and seeking the issuance of Process of Maritime Attachment and
Garnishment pursuant to Rule B of the Supplemental Admiralty Rules for Certain Admiralty and
Maritime Claims of the Federal Rules of Civil Procedure (“Rule B”) against FORTUNE GLOBAL
SHIPPING & LOGISTICS, LTD (“Defendant”).

The Court has reviewed the Verified Complaint and the Affidavit of Celinda Metro In
Support of WAG SPV I, LLC’s Application For Attachment of Defendant Fortune Global
Shipping & Logistics, Ltd. Assets Under Rule B of The Supplemental Rules For Certain Admiralty
And Maritime Claims of The Federal Rules Of Civil Procedure (the “Metro Affidavit”) and finds
that the conditions of Rule B appear to exist.

The Metro Affidavit has demonstrated to the Court’s satisfaction that the Defendant cannot
be found in this District pursuant to Rule B and assets belonging to Defendant are located in this
District.

{USDC SDNY
JJOCUMENT
BLECTRONICALLY FILED
DOC # ___._
DATE FILED: _

 

 

 
Case 1:19-cv-06207-KPF Document 3 Filed 07/03/19 Page 2 of 4

ACCORDINGLY, IT IS HEREBY
ORDERED, that Process of Maritime Attachment and Garnishment (the “Attachment
Order”) shall issue against all tangible or intangible property to or being held for Defendant by
the following banks:
Deutsche Bank Trust Company Americas

60 Wall Street
New York, New York 10005

Standard New York, Inc.
520 Madison Avenue, 28th Floor
New York, New York 10022

Wells Fargo Bank N.A.

375 Park Avenue

New York, New York 10152
(the “Garnishees”) and any garnishee subsequently identified, upon whom a copy of the Process
of Maritime Attachment and Garnishment may be served, in an amount of up to US$2,900,000.00,
pursuant to Rule B; and, it is further,

ORDERED, that any person claiming an interest in any property attached or garnished
pursuant to this Order shall, upon application to the Court, be entitled to a prompt hearing at which
the Plaintiff shall be required to show why the attachment and garnishment should not be vacated;
and it is further,

ORDERED, this Order and Process of Maritime Attachment and Garnishment may be
served on the Garnishees by Neil A. Quartaro, John G. Kissane, Celinda J. Metro, Zachary J.
Farley, Sabih Siddigi or any other partner, attorney, paralegal or other agent of Watson Farley &
Williams LLP, including a process server, in addition to the United States Marshal or a designated
agent, and on such additional garnishees as permitted herein; and it is further,

ORDERED, that Plaintiff may serve limited discovery on the Garnishees to identify

whether funds have been attached and other potential! garnishees in this district, including but not
Case 1:19-cv-06207-KPF Document 3 Filed 07/03/19 Page 3 of 4

limited to a bank, or customer of Fortune Global, that may hold property belonging to Defendant
or to Fortune Global Shipping & Logistics (USA), Inc., which, upon information and belief, is an
alter ego of Defendant Fortune Global; and it is further,

ORDERED, that at the request of a garnishee, Plaintiff is required to pay a reasonable fee
for processing this attachment, as determined by each garnishee; and it is further,

ORDERED, that a copy of this Order be attached to and served with initial service of the
Process of Maritime Attachment and Garnishment upon each garnishee; and it is further,

ORDERED, that any garnishee served with this Order, upon determining that it is in
possession of any property which may be subject to this Order, shall, as soon thereafter as is
practicable, advise the Plaintiff of such details about the attachment as are reasonably available to
it; and it is further,

ORDERED, that in the event Plaintiff restrains any assets pursuant to the Attachment
Order, within five (5) days of this having occurred Plaintiff shall inform the Court in writing that
it has restrained assets and within thirty (30) days of this having occurred, shall inform the Court
in writing whether it has arranged with Defendant and/or third parties to establish a separate escrow
account into which to transfer funds in the amount of the attached assets, or obtain mutually
acceptable substitute security in the amount of such assets, or pay such funds into the Registry of
the Court. If the parties are able to agree to an arrangement, then this case will be dismissed
without prejudice, and, upon request by Plaintiff, the case will be reopened for the purposes of any
necessary proceedings to enforce any judgment or arbitration award rendered in connection with
a resolution of the merits of the dispute that is the subject of this action; and it is further,

ORDERED, that this Order shall automatically expire sixty (60) days from the date of its

issuance if no assets or other property have been restrained pursuant to this Order, unless the
Case 1:19-cv-06207-KPF Document 3 Filed 07/03/19 Page 4 of 4

Plaintiff shows good cause for an extension of this Order for an additional sixty (60) days. Further
60-day extensions may be granted in the discretion of the Court, but only upon a showing by
Plaintiff of extraordinary circumstances. All applications for extensions shall be made by letter to
the Court; and it is further,

ORDERED, that upon expiration or vacatur of this Order by reason of the preceding
paragraph, this Action may be dismissed without prejudice, without costs, and without further
notice to any party. The Plaintiff is directed to submit a letter to the Court informing it of the

automatic expiration of the Order,

Dated: 1 3) D014
SO ORDERED:

 
 

 
